Kaufman v Kaufman (2020 NY Slip Op 05730)





Kaufman v Kaufman


2020 NY Slip Op 05730


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOSEPH J. MALTESE
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2014-09135
 (Index No. 4893/11)

[*1]Kim A. Kaufman, respondent, 
vGlenn B. Kaufman, appellant.


Lieberman & LeBovit, Yorktown Heights, NY (Mitchell P. Lieberman and Rottenstreich & Ettinger, LLP of counsel), for appellant.
Kramer Kozek LLP, White Plains, NY (Deborah Sherman of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Lawrence H. Ecker, J.), dated July 7, 2014. The order, insofar as appealed from, granted that branch of the plaintiff's motion which was for leave to reargue her prior motion for an award of interim counsel fees, which had been denied in an order of the same court dated April 4, 2014, and, upon reargument, in effect, vacated that portion of the order dated April 4, 2014, and thereupon granted the plaintiff's prior motion for an award of interim counsel fees to the extent of awarding her the sum of $750,000.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review on the related appeal and cross appeal from the judgment (see CPLR 5501[a][1]; Kaufman v Kaufman, _____ AD3d _____ [Appellate Division Docket No. 2016-07969; decided herewith]).
SCHEINKMAN, P.J., MALTESE, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court